Title: The Foreign Affairs Committee to the Commissioners, 14 May 1778
From: Continental Congress, Foreign Affairs Committee,Lee, Richard Henry,Lovell, James
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      No. 7 York Town May 14th: 1778
     
     Our Affairs have now a universally good appearance. Every thing at home and abroad seems verging towards a happy and permanent period. We are preparing for either War or Peace; for altho we are fully perswaded that our Enemies are wearied beaten and disappoint in despair, yet we shall not presume too much on that belief, and the rather, as it is our fixt determination to admit no terms of Peace, but such as are fully in character with the dignity of Independant States and consistent with the Spirit and intention of our alliances on the Continent of Europe.
     We believe, and with great reason too, that the honor and fortitude of America, have been rendered suspicious, by the Arts, intrigues and specious misrepresentations of our Enemies. Every proceeding and Policy of ours has been tortured to give some possible colouring to their assertions of a doubtful disposition in America as to her perseverance in maintaining her Independance; and, perhaps, the Speeches of several of the Minority in both houses of the English Parliament, (who seemed to persist in the possibility of a reconciliation), might contribute towards that Suspicion. We, at this time, feel ourselves particularly happy in being able to show, from the accidental arangement of Circumstances, such as we could neither have policy to foresee, or power to alter, that the disposition of America on that head was fixt and final. For a proof of this we desire your attention to the following.
     The English Ministry appear to have been very industrious in getting their two conciliatory Bills, (even before they had been once read) over to America as soon as possible, the reason of which haste we did not then foresee, but the arrival of your dispatches since, with the Treaties have unriddled the Affair. General Howe was equally industrious in Circulating them by his emissaries thro’ the Country; Mr. Tryon at N. York did the same, and both those Gentlemen sent them under sanction of a flag to Genl. Washington, who immediately sent the first he received to Congress. Mr. Tryon’s Letter which covered them, and General Washington’s answer thereto, you will find in Hall’s and Seller’s Gazette printed at Yorktown April 24 May 2d.
     Those Bills are truly unworthy the attention of any National Body; but lest the Silence of Congress should be misunderstood, or furnish the Enemy with New Ground for false insinuation, they were instantly referred to a Committee of Congress, whose judicious and spirited report thereon was unanimously approved by the House April 22d and published and circulated thro’ the several States with all possible expedition.
     The dispatches in charge of Mr. Dean did not arrive till the Second of May, ten eight days after the said reports were published; and his expedition in bringing the dispatches to Congress, prevented any Intelligence arriving before him. Inclosed are the reports referred to, to which we recommend your attention in making them as public as possible in Europe, prefacing them with such an explanatory detail of Circumstances as shall have a tendency to place the Politics of America on the firm basis of National honor, Integrity and fortitude.
     We admire the true Wisdom and dignity of the Court of France, in, her part of, the Construction and Ratification of those Treaties; they have a powerful and effectual tendency to dissolve that narrowness of mind which Mankind have been too unhappily bred up in. In those treaties we see the Politician founded on the Philosopher, and harmony of Affections made the ground work of mutual Interest. France by her open Candor has won us more powerfully than any reserved treaties could possibly bind us, and at a happy Juncture of Times and Circumstances laid the seeds of an eternal friendship.
     It is from an anxiety of preserving inviolate this cordial union so happily begun, that we desire your particular attention to the 11th and 12th Articles in the Treaty of Amity and Commerce. The unreserved Confidence of Congress in the good disposition of the Court of France will sufficiently appear by their having unanimously ratified those treaties, and then trusted any alterations or amendments to mutual negociation afterwards. We are apprehensive that the general and extensive tenor of the 12th Article may in future be misunderstood, or rendered inconvenient and or impracticable, and, in the end, become detrimental to that friendship we wish ever to exist; To prevent which, you will herewith receive instructions and authority for giving up on our Part the whole of the 11th. Article proposing it as a Condition to the Court of France, that they, on their part, give up the whole of the 12th Article, those two being intended as reciprocal Ballances to each other.
     It is exceedingly distressing to Congress to hear of Misconduct in any of the Commanders of Armed Vessels under the American flag. Every authentic information you can give on this head will be strictly attended to and every Means taken to punish the Offenders and make reparation to the Sufferers. The Chief consolation we find in this disagreeable business, is, that the most Experienced States have not always been able to restrain the Vices and irregularities of Individuals. Congress has published a Proclamation for the more effectually suppressing and punishing such Practices. But we are rather inclined to hope that as the line of Connection and friendship is now Clearly Marked and the minds of the Seamen relieved thereby from that unexplainable Mystery respecting their real prizes which before embarrassed them, that such irregularities will be less frequent or totally cease; to which end, the Magnificent Generosity of the Court of France to the owners of the Prizes which “for reasons of State” had been given up will happily contribute. We are, Gentlemen, Your Obt. Humble Servts.,
     
      Richard Henry Lee
      James Lovell
     
    